DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. PCT/JP2020/ 000069, filed on 06 January 2020.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 1’' (shown in FIG. 9).
b.	In FIG. 15, the left-most reference character 232 should be drawn to a “support member’ in order to be consistent with the remainder of the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
b.	The abstract of the disclosure is objected to because it is not limited to a single paragraph and includes legal phraseology, i.e., “Means” in line 3 thereof.  See MPEP § 608.01(b).

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In lines 3-4 of claim 1, it is indefinite as to how “data recording” can be performed “by the tape,” per se.
b.	In lines 4-5 of claim 1, it is indefinite as to how “data recording or… data reproduction” can be performed “by the tape,” per se.
c.	Claims 2-12 inherit the indefiniteness associated with independent claim 1 and stand rejected as well.
d.	In line 2 of claim 13, it is indefinite as to how “data recording” can be performed “by the tape,” per se.
e.	In line 3 of claim 13, it is indefinite as to how “data recording or… data reproduction” can be performed “by the tape,” per se.
f.	In line 3 of claim 14, it is indefinite as to how “data recording” can be performed “by the tape,” per se.
g.	In line 6 of claim 14, it is indefinite as to how “data recording” can be performed “by the tape,” per se.
h.	In line 3 of claim 15, it is indefinite as to how “data recording” can be performed “by the tape,” per se.
i.	In lines 4-6 of claim 15, it is indefinite as to how a “data reproduction apparatus [is] adjusting… during data recording.”
j.	In line 6 of claim 15, it is indefinite as to how “data recording” can be performed “by the tape,” per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaga et al. (US 2020/0357434).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 1, 7, 8 and 12, Yamaga et al. (US 2020/0357434) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0294], for instance) [as per claim 1]; wherein the information includes information regarding tension of the magnetic tape during acquisition of the information regarding the width (see paragraph [0294], for instance) [as per claim 7]; wherein the information includes information regarding a substrate of the magnetic tape (see paragraph [0294], for instance, i.e., the width thereof) [as per claim 8]; and wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0036], for instance) [as per claim 12].
With respect to claim 13, Yamaga et al. (US 2020/0357434) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0294], for instance).
With respect to claim 14, Yamaga et al. (US 2020/0357434) teach a data recording apparatus (100A, see FIG. 12, for instance) that records data in a magnetic tape (MT), the data recording apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data recording apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraphs [0288] and [0294], for instance).
With respect to claim 15, Yamaga et al. (US 2020/0357434) teach a data reproduction apparatus (100A, see FIG. 12, for instance) that reproduces data recorded on a magnetic tape (MT), the data reproduction apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data reproduction apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraph [0294], for instance).

Claims 1, 7, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaga et al. (US 2020/0357437).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 1, 7, 8 and 12, Yamaga et al. (US 2020/0357437) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0271], for instance) [as per claim 1]; wherein the information includes information regarding tension of the magnetic tape during acquisition of the information regarding the width (see paragraph [0271], for instance) [as per claim 7]; wherein the information includes information regarding a substrate of the magnetic tape (see paragraph [0271], for instance, i.e., the width thereof) [as per claim 8]; and wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0032], for instance) [as per claim 12].
With respect to claim 13, Yamaga et al. (US 2020/0357437) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0271], for instance).
With respect to claim 14, Yamaga et al. (US 2020/0357437) teach a data recording apparatus (100A, see FIG. 12, for instance) that records data in a magnetic tape (MT), the data recording apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data recording apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraphs [0265] and [0271], for instance).
With respect to claim 15, Yamaga et al. (US 2020/0357437) teach a data reproduction apparatus (100A, see FIG. 12, for instance) that reproduces data recorded on a magnetic tape (MT), the data reproduction apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data reproduction apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraph [0271], for instance).

Claims 1, 7, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tochikubo et al. (US 2021/0233567).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 1, 7, 8 and 12, Tochikubo et al. (US 2021/0233567) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0308], for instance) [as per claim 1]; wherein the information includes information regarding tension of the magnetic tape during acquisition of the information regarding the width (see paragraph [0308], for instance) [as per claim 7]; wherein the information includes information regarding a substrate of the magnetic tape (see paragraph [0308], for instance, i.e., the width thereof) [as per claim 8]; and wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0055], for instance) [as per claim 12].
With respect to claim 13, Tochikubo et al. (US 2021/0233567) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0308], for instance).
With respect to claim 14, Tochikubo et al. (US 2021/0233567) teach a data recording apparatus (101A, see FIG. 16, for instance) that records data in a magnetic tape (MT), the data recording apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11A) provided in a cartridge case (10A) that houses the magnetic tape, the data recording apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraphs [0302] and [0308], for instance).
With respect to claim 15, Tochikubo et al. (US 2021/0233567) teach a data reproduction apparatus (101A, see FIG. 16, for instance) that reproduces data recorded on a magnetic tape (MT), the data reproduction apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11A) provided in a cartridge case (10A) that houses the magnetic tape, the data reproduction apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraph [0308], for instance).

Claims 1, 7, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi et al. (US 2022/0172742).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 1, 7, 8 and 12, Sekiguchi et al. (US 2022/0172742) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0343], for instance) [as per claim 1]; wherein the information includes information regarding tension of the magnetic tape during acquisition of the information regarding the width (see paragraph [0343], for instance) [as per claim 7]; wherein the information includes information regarding a substrate of the magnetic tape (see paragraph [0343], for instance, i.e., the width thereof) [as per claim 8]; and wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0034], for instance) [as per claim 12].
With respect to claim 13, Sekiguchi et al. (US 2022/0172742) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0343], for instance).
With respect to claim 14, Sekiguchi et al. (US 2022/0172742) teach a data recording apparatus (100A, see FIG. 15, for instance) that records data in a magnetic tape (MT), the data recording apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data recording apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraphs [0337] and [0343], for instance).
With respect to claim 15, Sekiguchi et al. (US 2022/0172742) teach a data reproduction apparatus (100A, see FIG. 15, for instance) that reproduces data recorded on a magnetic tape (MT), the data reproduction apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data reproduction apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraph [0343], for instance).

Claims 1, 7, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaga et al. (US 2022/0270642).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claims 1, 7, 8 and 12, Yamaga et al. (US 2022/0270642) teach a cartridge (10, see FIG. 2, for instance) comprising a cartridge case (12) that houses a magnetic tape (MT); and a memory (11) provided in the cartridge case, the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0294], for instance) [as per claim 1]; wherein the information includes information regarding tension of the magnetic tape during acquisition of the information regarding the width (see paragraph [0282], for instance) [as per claim 7]; wherein the information includes information regarding a substrate of the magnetic tape (see paragraph [0282], for instance, i.e., the width thereof) [as per claim 8]; and wherein the cartridge is based on an LTO (linear Tape Open) standard (see paragraph [0039], for instance) [as per claim 12].
With respect to claim 13, Yamaga et al. (US 2022/0270642) teach a memory (11, see FIG. 2, for instance) provided in a cartridge case (12) that houses a magnetic tape (MT), the memory storing information before data recording by the magnetic tape, the information being for adjusting, during data recording or during data reproduction by the magnetic tape, a width of the magnetic tape (see paragraph [0282], for instance).
With respect to claim 14, Yamaga et al. (US 2022/0270642) teach a data recording apparatus (100A, see FIG. 15, for instance) that records data in a magnetic tape (MT), the data recording apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data recording apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraphs [0276] and [0282], for instance).
With respect to claim 15, Yamaga et al. (US 2022/0270642) teach a data reproduction apparatus (100A, see FIG. 15, for instance) that reproduces data recorded on a magnetic tape (MT), the data reproduction apparatus reading information regarding a width corresponding to the entire length of the magnetic tape before data recording by the magnetic tape, the information being stored in a memory (11) provided in a cartridge case (10) that houses the magnetic tape, the data reproduction apparatus adjusting, on a basis of the information regarding the width, the width of the magnetic tape during data recording by the magnetic tape (see paragraph [0282], for instance).

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 2-6 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688